Citation Nr: 1639326	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include spina bifida occulta, lumbar degenerative disc disease (DDD), lumbar degenerative joint disease (DJD), and lumbar spondylosis. 

2.  Entitlement to service connection for spina bifida occulta.

3.  Entitlement to service connection for lumbar DDD.

4.  Entitlement to service connection for a low back disability, other than spina bifida occulta and lumbar DDD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1992 to September 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In January 2015, the Veteran testified at a Board hearing before the undersigned.

The Board notes that while the Veteran's low back disability claim has been characterized as a single new and material evidence claim, he has been diagnosed with multiple back conditions.  Thus, for the sake of clarity, the Veteran has separated out the diagnoses requiring separate analyses as individual issues, as reflected on the title page of this decision.

The issue of entitlement to service connection for bilateral radiculopathy of the lower extremities has been raised by the record through a January 2015 statement made by the Veteran's representative during the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a low back disability, other than spina bifida occulta and lumbar DDD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2000, the RO denied the Veteran's claim for service connection for a low back disability.  

2.  The Veteran did not appeal the January 2000 rating decision, nor was new and material evidence submitted within the appeal period.

3.  Evidence relevant to the Veteran's claim received since the January 2000 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claim.

4.  The Veteran's spina bifida occulta noted upon entry is a congenital defect and the evidence does not show that this condition was aggravated during service.
 
5.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that his current DDD of the lumbar spine had its onset in service.


CONCLUSIONS OF LAW

1.  A January 2000 rating decision denying a claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Evidence received since January 2000 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The criteria for entitlement to service connection for spina bifida occulta have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VCAA

The Board is granting in full the benefits sought on appeal with respect to whether new and material evidence has been received to reopen the claim for service connection for a low back disability and the issue of entitlement to service connection for DDD of the lumbar spine.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

With respect to the claim for entitlement to service connection for spina bifida occulta, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2012.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment records (STRs), military personnel records, post-service private treatment records, lay statements, and a VA examination report.  There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.

II. Claim to Reopen

The Veteran originally filed a claim of service connection for a low back disability in August 1999.

In January 2000, the RO denied the claim on the basis that the Veteran's in-service diagnosis of spina bifida occulta was unrelated to his military service.  The Veteran was notified of the decision by a January 2000 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the January 2000 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009).

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the January 2000 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since January 2000, the Veteran has submitted lay statements, provided testimony asserting a possible relationship between the development of his claimed disability and his in-service duties as a fire fighter, and has been afforded a VA examination to determine the current nature and etiology of his claimed condition.  These documents are new because they had not been previously considered.  They are also material because they address the issue of the potential for a nexus.  This, at the very least, meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a low back disability is reopened.

III. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

A. Spina Bifida Occulta

The Veteran's STRs show that the Veteran's spine was marked as abnormal at a December 1992 enlistment physical and an accompanying pre-service x-ray of the spine showed a diagnosis of minimal spina bifida occulta at S1.  However, during service, the Veteran did not complain of low back pain and there were no treatment records for such.  

Post-service, there is no evidence that the Veteran sought treatment for low back pain until almost six years after separation from service when he underwent surgery following a workplace injury in 2003. 

The Veteran was afforded a VA examination in May 2012.  Following interview and examination of the Veteran and review of the Veteran's claims file, the examiner noted that there were no complaints of any back problems in service.  Thus, he concluded that any pre-existing disability of the spine was not aggravated during service.  

Spina bifida is generally considered to be a congenital condition, as noted by the May 2012 VA examiner.  VA distinguishes between congenital or developmental "defects" and "diseases" for service connection analysis.  A congenital or developmental "defect" is not considered a disease or injury for VA purposes.  As such, a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  Nevertheless, if a congenital or developmental defect is subject to a superimposed disease or injury during service, service connection will be granted for any resultant additional disability.  VAOPGCPREC 82-90 (July 1990) at p.3.

Service connection is allowed for a congenital or developmental disease if it first manifested during service, or if it preexisted service and was aggravated by service.  VAOPGCPREC 82-90 (July 1990) at p.2-3.

Here, the Board finds that the Veteran's enlistment medical records, to include the December 1992 x-ray, clearly indicate that spina bifida was noted upon entry.  Thus, in order for entitlement to service connection to be established for spina bifida occulta, there would need to be evidence of aggravation of the condition or evidence of additional disability superimposed on the condition.  

The Board finds there is no evidence of any aggravation of spina bifida occulta in service, nor is there evidence of superimposed additional disability, beyond the degenerative disc disease which is separately addressed below.

As noted, there is no evidence of any complaints or treatment of symptoms of spina bifida occulta in service.  The Veteran's STRs do not contain any clinical notations or findings of any injury to the lumbar spine.  The Veteran's STRs are wholly devoid of any clinical findings of any complaints of, treatment for, or injury to the lumbar spine during active military service.  Moreover, the May 2012 VA examiner found no evidence that the spine bifida was aggravated during service.  Finally, the post-service treatment records do not include any treatment for spina bifida occulta.  Based on this evidence, the Board finds the preponderance of the evidence weighs against a finding of aggravation of spina bifida occulta during service.

In consideration of any statements by the Veteran that his spina bifida was worsened by his military service, he has not demonstrated that he has any knowledge or training that would qualify him to render such an opinion.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

Although the Veteran seeks to offer an etiology opinion rather than provide a diagnosis, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's spina bifida occulta was aggravated by a in service is too complex to be addressed by a layperson.  The diagnosis of a medical condition or the question of whether a pre-existing one was aggravated is not amenable to observation alone.  Although the Veteran is competent to attest to the back symptoms he experienced in service, he does not have the medical expertise to attribute those symptoms to a particular diagnosis and to determine if the diagnosed condition was aggravated.  Hence, the Veteran's opinion concerning such is not competent evidence.

For all the above reasons, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for spina bifida.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).





B. DDD of the Lumbar Spine

The Veteran asserts that he has worsening low back pain that began while serving in the Air Force as a firefighter.  

No disability of the spine other than spina bifida was noted upon entry into military service in the December 1992 medical examination report.  Although the Veteran  expressed having back trouble previously and reported that he had low back pain off and on and used a back brace that he self-prescribed, no diagnosed disability was noted clinically at the time of entry other that spina bifida occulta.

STRs are silent as to any complaints, findings, treatment or diagnoses of the Veteran's low back.

At the time of the May 2012 VA examination, the Veteran was diagnosed with lumbar degenerative disc disease.  Following interview and examination of the Veteran and review of the Veteran's claims file, the examiner opined that, based on the Veteran's history and the type of work that he commonly did while serving in the military, it is likely that he developed some disc degeneration while serving in the military.  Accordingly, the Board finds that entitlement to service connection for degenerative disc disease is warranted.  See 38 C.F.R. §§ 3.303 (b); 3.307; 3.309. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Service connection for spina bifida occulta is denied.

Service connection for DDD of the lumbar spine is granted.



REMAND

Low Back Disability (Other than Spina Bifida Occulta and Lumbar DDD)

The evidence reflects that the Veteran has multiple diagnosed back conditions, to include lumbar DJD and lumbar spondylosis.  

While the Veteran was afforded a VA examination in May 2012, the examiner did not provide an opinion regarding the Veteran's other diagnoses of record, to include lumbar DJD and lumbar spondylosis.  Additionally, as the examiner noted, the Veteran underwent lumbar spine surgery in 2003 following a workplace injury.  In light of the Veteran's post-service intervening injury, remand is necessary to obtain an opinion stating whether any current disability, other than spina bifida and lumbar DDD, is related to service.  The Board notes that with the exception of the x-ray showing a diagnosis of spina bifida upon entry into military service, the Veteran's lumbar spine x-ray was noted as normal.  Therefore, it must be presumed that the Veteran had no pre-existing spine disability, in spite of the history that he reported at the time of entry into the military.  In summary, a remand is necessary to request an addendum opinion to the May 2012 VA examination regarding the etiology of the Veteran's low back disabilities, other than spina bifida and DDD of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims files and a copy of this decision to the VA physician examiner who performed the May 2012 VA examination of the Veteran's lumbar spine, or if that examiner is not available, to another physician.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  Request the examiner to review the claims file to specifically include the May 2012 VA examination report and relevant clinical record evidence on file.

In light of that review, the physician should identify all current low back disabilities.  For each low back diagnosis made other than spina bifida occulta and degenerative disc disease, the physician should provide an opinion regarding the following:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that a current low back disability, other than spina bifida and DDD of the lumbar spine, to include lumbar DJD and lumbar spondylosis, had its onset during the Veteran's period of active duty.  For purposes of this opinion, the examiner must presume the Veteran did not have any pre-existing spine disability (other than the noted spina bifida occulta) at the time of entry into service, in spite of his reported history of previous back issues.

A complete rationale should be given for any opinion provided.

2. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


